BILLINGS, Chief Judge.
Petition for writ of error coram nobis to vacate a 1955 sentence and judgment of the Circuit Court of Scott County. Following an evidentiary hearing, the court denied relief. We affirm.
Appellant was charged in 1955 as a habitual criminal [four prior felonies] for the crime of forgery. Trial resulted in conviction and no appeal was filed.
In 1960 appellant was released from custody under the forgery sentence. In 1964 he was convicted in the St. Louis Circuit Court of armed robbery. The forgery conviction and six other prior felony convictions were used to prosecute appellant under the Second Offender Act. The St. Louis judgment was affirmed in State v. Shields, 391 S.W.2d 909 (Mo.1965), cert. denied 382 U.S. 966, 86 S.Ct. 457, 15 L.Ed.2d 369 (1965). Appellant’s first Rule 27.26 motion attacking the robbery sentence and judgment was denied and that order was affirmed in State v. Shields, 441 S.W.2d 719 (Mo.1969). His second postconviction motion to vacate the St. Louis judgment was denied and the appeal which followed was affirmed in Shields v. State, 491 S.W.2d 6 (Mo.App.1973). Appellant’s third Rule 27.-26 motion was denied December 21, 1973, according to the footnote in Shields v. State, 553 S.W.2d 317 (Mo.App.1977). Appellant’s fourth postconviction motion was denied by the trial court and affirmed in the case just cited. This last motion sought to challenge the use of the Scott County conviction to trigger the appellant’s prosecution and conviction under the habitual criminal act in the St. Louis robbery case.
The legal principles governing the extraordinary writ of error coram nobis were reviewed at length by this court in Howard v. State, 493 S.W.2d 14 (Mo.App.1973), and more recently by the St. Louis District in Arnold v. State, 552 S.W.2d 286 (Mo.App.1977). Appellant’s petition and his evidence fell far short of those principles, and the evidence received at the evidentiary hearing refuted his claims of denial of assistance of counsel and denial of his right to appeal.
The trial court did not err in denying appellant’s petition for writ of error coram nobis and an opinion would not have prece-dential value.
Judgment affirmed pursuant to Rule 84.-16(b), V.A.M.R.
All concur.